Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 04/20/2021 have been fully considered but they are no persuasive.
The Applicant argues that in regard to claim 1 that the combination of Kurihara, Matsuda, and Zhang prior art, does not teach the limitation of “wherein the end point detector is a laser interferometer, the parameter is a depth of a hole or a trench etched in the first oxide layer.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Kurihara, Matsuda, and Zhang prior art, which teaches wherein the parameter is a depth of a hole or a trench etched in the first oxide layer (105) (see Kurihara, Figs.2 and 11 as shown below, Figs.9-10 and ¶ [0050]- ¶ [0076]);
The modification of Kurihara is silent upon explicitly disclosing wherein the end point detector is a laser interferometer.
Before effective filing date of the claimed invention the disclosed laser interferometer were known as an alternative method for an optical emission spectroscopy (OES, Optical Emission spectroscopy) method for detect etching end point. 
For support see Zhang, which teaches wherein the end point detector is a laser interferometer (note: Zhang demonstrated a laser interferometer to detect the etching process of the etching end point based on changing thickness of etched layer; however, the disclosed a laser interferometer were known capable of detect the etching end point based on preselected etching depth (or endpoint), see Maydan et al. (U.S. Patent No. 4,618,262, hereinafter refer to Maydan, Figs.3-4, abstract, and col.7, lines 35-52) (see Zhang, ¶ [0088]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kurihara, Matsuda, and Zhang to enable the known laser interferometry etching end point detection method as alternative to optical emission spectroscopy (OES, Optical Emission spectroscopy) method as taught by Zhang in order to detect etching end point of etched film (see Zhang, ¶ [0088]).  
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Kurihara, Matsuda, and Zhang prior art reference does meet all the limitation in claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2015-211139 A, hereinafter refer to Kurihara) in view of Matsuda et al. (U.S. 2016/0240446 A1, hereinafter refer to Matsuda) and Zhang et al. (CN 106298929 A, hereinafter refer to Zhang).
JP 2015211139 A (hereinafter refer to Kurihara) is relied upon solely for the English language translation of JP 2015-211139 A.
CN 106298929 A (hereinafter refer to Zhang) is relied upon solely for the English language translation of CN 106298929 A.
Regarding Claim 1: Kurihara discloses a method of forming high aspect ratio (HAR) features in a semiconductor substrate (see Kurihara, Figs.2 and 11 as shown below, Figs.9-10 and ¶ [0001]), the method comprising:

    PNG
    media_image1.png
    241
    420
    media_image1.png
    Greyscale

placing the substrate in a processing chamber of an etching apparatus (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0067]- ¶ [0068]);
etching a first nitride layer (106) of the substrate towards a first oxide layer (105) of the substrate for a first predetermined duration (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0076]);
etching the first oxide layer (105) towards a second nitride layer (104) of the substrate and monitoring a parameter in the processing chamber by an end point detector of the etching apparatus, wherein the parameter is a depth of a hole or a trench etched in the first oxide layer (105) (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0076]);
determining whether the parameter in the processing chamber detected by the end point detector exceeds a predetermined value (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0066]).
detecting/monitoring) an etching end point for the first oxide layer (105) if the parameter detected by the end point detector exceeds the predetermined value (note: Kurihara teaches the end point determination is also monitored in real time, and even during the processing time by monitoring the emission spectrum from the plasma and analyzing a specific wavelength or a plurality of wavelengths. From the above statement ordinary skill in the art recognized that the etching end point of the oxide layer and nitride layer are monitored in real time/all time as the emission spectrum/reaction by product of the oxide layer and nitride layer changed. The end point detector end etching process whenever the monitoring apparatus detect different emission spectrum/reaction by product than the oxide layer and nitride layer emission spectrum/reaction by product wavelength) (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10, ¶ [0070], and ¶ [0073]).
In addition, Matsuda which teaches a method of continuously monitoring emission intensity/spectrum to send a signal toward the manufacturing processor end etching process (see Matsuda, Figs. 1-15, ¶ [0021], and ¶ [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kurihara and Matsuda to recognize that the Kurihara end point monitoring system capable of continuously monitoring the oxide and the nitride layers emission intensity/spectrum in order to end etching process.
The modification of Kurihara is silent upon explicitly disclosing wherein the end point detector is a laser interferometer.

For support see Zhang, which teaches wherein the end point detector is a laser interferometer (note: Zhang demonstrated a laser interferometer to detect the etching process of the etching end point based on changing thickness of etched layer; however, the disclosed a laser interferometer were known capable of detect the etching end point based on preselected etching depth (or endpoint), see Maydan et al. (U.S. Patent No. 4,618,262, hereinafter refer to Maydan, Figs.3-4, abstract, and col.7, lines 35-52) (see Zhang, ¶ [0088]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kurihara, Matsuda, and Zhang to enable the known laser interferometry etching end point detection method as alternative to optical emission spectroscopy (OES, Optical Emission spectroscopy) method as taught by Zhang in order to detect etching end point of etched film (see Zhang, ¶ [0088]).  
Regarding Claim 5: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as set forth in claim 1 as above. The combination of Kurihara, Matsuda, and Zhang further teaches wherein the first predetermined duration for etching the first nitride layer (106) is determined based on a thickness of the first nitride layer (106) and an etching rate of the first nitride layer (106
Regarding Claim 6: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as set forth in claim 1 as above. The combination of Kurihara, Matsuda, and Zhang is silent upon explicitly disclosing wherein over-etching the first oxide layer towards the second nitride layer after the etching end point for the first oxide layer is reached.
However, the combination of Kurihara, Matsuda, and Zhang teaches etching the first oxide layer (105) towards the second nitride layer (104) after the etching end point for the first oxide layer (105) is reached (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0076]).
Hence, the claimed separable etching process is not sufficient by itself to patentably distinguish over an otherwise old integral/single etching process unless there are new or unexpected results.
Regarding Claim 7: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as set forth in claim 6 as above. The combination of Kurihara, Matsuda, and Zhang is silent upon explicitly disclosing wherein the first oxide layer is over-etched for a second predetermined duration. 
However, the combination of Kurihara and Matsuda teaches etching the first oxide layer (105) towards the second nitride layer (104) after the etching end point for the first oxide layer (105) is reached (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0076]).

Regarding Claim 8: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as set forth in claim 7 as above. The combination of Kurihara, Matsuda, and Zhang further teaches wherein etching the second nitride layer (104) for a third predetermined duration after the first oxide layer (105) is over-etched (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0076]).
Regarding Claim 9: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as set forth in claim 8 as above. The combination of Kurihara, Matsuda, and Zhang further teaches wherein the third predetermined duration is determined based a thickness of the second nitride layer (104) and an etching rate of the second nitride layer (104) (see Kurihara, Figs.2 and 11 as shown above, Figs.9-10 and ¶ [0050]- ¶ [0076]). 
Regarding Claim 10: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as set forth in claim 8 as above. The combination of Kurihara, Matsuda, and Zhang further teaches wherein the third predetermined duration for etching the second nitride layer is within a range of 50 seconds to 110 seconds (note: Matsuda teaches etching the oxide and nitride stack increases when the depth of the hole increase from 10 sec. 20 sec. 30 sec. and so on) (see Matsuda, Fig.13 and ¶ [0084]).
  
Claims 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2015-211139 A, hereinafter refer to Kurihara), Matsuda et al. (U.S. 2016/0240446 A1, hereinafter refer to Matsuda), and Zhang et al. (CN 106298929 A, hereinafter refer to Zhang) as applied to claim 1 above, and further in view of Ishita et al. ( U.S. 2016/0042919 A1, hereinafter refer to Ishita).
JP 2015211139 A (hereinafter refer to Kurihara) is relied upon solely for the English language translation of JP 2015-211139 A.
CN 106298929 A (hereinafter refer to Zhang) is relied upon solely for the English language translation of CN 106298929 A.
Regarding Claims 11-14 and 17-20: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as applied to claim 1 above. The combination of Kurihara, Matsuda, and Zhang is silent upon 4F8) and fluoroform (CHF3) (as claimed in claim 11);
wherein when etching the first nitride layer, the C4F8 is provided at a flow rate within a range of 5 sccm to 30 sccm, and the CHF3 is provided at a flow rate within a range of 5 sccm to 60 sccm (as claimed in claim 12);
wherein when etching the first nitride layer, the etching apparatus is operated under a source power within a range of 500 W to 1100 W and a bias power within a range of 2000 W to 4000 W (as claimed in claim 13);
wherein the first nitride layer is etched under a pressure of the processing chamber within a range of 10 mTorr to 20 mTorr (as claimed in claim 14);
wherein the first oxide layer is etched under a mixed gas of octafluorocyclobutane (C4F8) and nitrogen trifluoride (NF3) (as claimed in claim 17);
wherein when etching the first oxide layer, the C4F8 is provided at a flow rate within a range of 5 sccm to 30 sccm, and the NF3 is provided at a flow rage within a range of 2 sccm to 8 sccm (as claimed in claim 18);
wherein when etching the first oxide layer, the etching apparatus is operated under a source power within a range of 500 W to 1100 W and a bias power within a range of 9000 W to 13000 W (as claimed in claim 19);
wherein the first oxide layer is etched under a pressure of the processing chamber within a range of 10 mTorr to 20 mTorr (as claimed in claim 20). 
Before effective filing date of the claimed invention the disclosed processing conditions and oxide and nitride etchant materials were known in order to suppress 
For support see Ishita, which teaches wherein the first nitride layer is etched under a mixed gas of octafluorocyclobutane (C4F8) and fluoroform (CHF3) (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 11);
wherein when etching the first nitride layer, the C4F8 is provided at a flow rate within a range of 5 sccm to 30 (20) sccm, and the CHF3 is provided at a flow rate within a range of 5 sccm to 60 (50) sccm (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 12);
wherein when etching the first nitride layer, the etching apparatus is operated under a source power within a range of 500 W to 1100 (2700) W and a bias power within a range of 2000 (1000) W to 4000 W (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 13);
wherein the first nitride layer is etched under a pressure of the processing chamber within a range of 10 mTorr to 20 mTorr (20 mTorr to 100 mTorr) (10 mTorr to 20 mTorr) (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 14);
wherein the first oxide layer is etched under a mixed gas of octafluorocyclobutane (C4F8) and nitrogen trifluoride (NF3) (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 17);
wherein when etching the first oxide layer, the C4F8 is provided at a flow rate within a range of 5 sccm to 30 (20) sccm, and the NF3 is provided at a flow rage within 50) sccm to 8 (100) sccm (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 18);
wherein when etching the first oxide layer, the etching apparatus is operated under a source power within a range of 500 W to 1100 (2700) W and a bias power within a range of 9000 (1000) W to 13000 (4000) W (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 19);
wherein the first oxide layer is etched under a pressure of the processing chamber within a range of 10 mTorr to 20 mTorr (20 mTorr to 100 mTorr) (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]) (as claimed in claim 20). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kurihara, Matsuda, Zhang, and Ishita to enable the known processing conditions and oxide and nitride etchant materials as taught by Ishita in order to suppress reduction of the opening size of the mask MSK and improve the verticality of the space/opening (see Ishita, Figs.2-4, ¶ [0026], and ¶ [0058]- ¶ [0080]).
The combination of Kurihara, Matsuda, Zhang, and Ishita teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the etching parameters of oxide and nitride layers through routine experimentation and optimization to obtain optimal or desired device performance because etching/etchant parameters of oxide and nitride layers is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result- 
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (JP 2015-211139 A, hereinafter refer to Kurihara), Matsuda et al. (U.S. 2016/0240446 A1, hereinafter refer to Matsuda), and Zhang et al. (CN 106298929 A, hereinafter refer to Zhang) as applied to claim 1 above, and further in view of Tang et al. ( U.S. 2001/0000246 A1, hereinafter refer to Tang).
JP 2015211139 A (hereinafter refer to Kurihara) is relied upon solely for the English language translation of JP 2015-211139 A.
CN 106298929 A (hereinafter refer to Zhang) is relied upon solely for the English language translation of CN 106298929 A.
Regarding Claims 11-16: Kurihara as modified teaches a method of forming high aspect ratio (HAR) features in a semiconductor substrate as applied to claim 1 above. The combination of Kurihara, Matsuda, and Zhang is silent upon explicitly disclosing wherein the first nitride layer is etched under a mixed gas of octafluorocyclobutane (C4F8) and fluoroform (CHF3) (as claimed in claim 11);
wherein when etching the first nitride layer, the C4F8 is provided at a flow rate within a range of 5 sccm to 30 sccm, and the CHF3 is provided at a flow rate within a range of 5 sccm to 60 sccm (as claimed in claim 12);
wherein when etching the first nitride layer, the etching apparatus is operated under a source power within a range of 500 W to 1100 W and a bias power within a range of 2000 W to 4000 W (as claimed in claim 13);

wherein the first predetermined duration for etching the first nitride layer is within a range of 50 seconds to 250 seconds (as claimed in claim 15);
wherein the first nitride layer is further etched under at least one gas selected from hexafluoro-1,3-butadiene (C4F6), oxygen (O2), and difluoromethane (CH2F2) (as claimed in claim 16).
Before effective filing date of the claimed invention the disclosed processing conditions and materials were known in order to selectively etching oxide and nitride layers.
For support see Tang, which teaches wherein the first nitride layer is etched under a mixed gas of octafluorocyclobutane (C4F8) and fluoroform (CHF3) (see Tang, ¶ [0022]- ¶ [0030] and Table 1 to Table 5) (as claimed in claim 11);
wherein when etching the first nitride layer, the C4F8 is provided at a flow rate within a range of 5 sccm to 30 sccm (0 to 14 sccm), and the CHF3 is provided at a flow rate within a range of 5 sccm to 60 sccm (0 to 80 sccm) (see Tang, ¶ [0022]- ¶ [0030] and Table 1 to Table 5) (as claimed in claim 12);
wherein when etching the first nitride layer, the etching apparatus is operated under a source power within a range of 500 W to 1100 W (260 to 710 W) and a bias power within a range of 2000 W to 4000 W (1400 W) (see Tang, ¶ [0022]- ¶ [0030] and Table 1 to Table 5) (as claimed in claim 13);
40 mTorr to 140 mTorr) (see Tang, ¶ [0022]- ¶ [0030], ¶ [0057], and Table 1 to Table 5) (as claimed in claim 14);
wherein the first predetermined duration for etching the first nitride layer is within a range of 50 seconds to 250 seconds (50 to 100 s) (see Tang, ¶ [0022]- ¶ [0030] and Table 1 to Table 5) (as claimed in claim 15);
wherein the first nitride layer is further etched under at least one gas selected from hexafluoro-1,3-butadiene (C4F6), oxygen (O2), and difluoromethane (CH2F2) (see Tang, ¶ [0022]- ¶ [0030] and Table 1 to Table 5) (as claimed in claim 16).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kurihara, Matsuda, Zhang, and Tang to enable the known processing conditions and etchant materials as taught by Tang in order to selectively etching oxide and nitride layers (see Tang, ¶ [0022]- ¶ [0030] and Table 1 to Table 5).
The combination of Kurihara, Matsuda, Zhang, and Tang teaches an overlapping ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the etching/etchant parameters of oxide and nitride layers through routine experimentation and optimization to obtain optimal or desired device performance because etching parameters of oxide and nitride layers is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Conclusion
21.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BITEW A DINKE/Primary Examiner, Art Unit 2896